Exhibit 10.11.5

EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) is made and
entered into as of July 30, 2007, by and among the financial institutions
identified on the signature pages hereof (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as arranger and administrative agent
for the Lenders (in such capacities, together with any successor arranger and
administrative agent, “Agent”), and TRC COMPANIES, INC., a Delaware corporation
(the “Administrative Borrower”), on behalf of all Borrowers.

W I T N E S S E T H :

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, and as of January 31, 2007, and as
the same may be amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”); and

WHEREAS, Agent, Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

Section 2.              Amendments to Credit Agreement.  Subject to the terms
and conditions set forth herein, the Credit Agreement is hereby amended, as of
the Effective Date (defined below), as follows:

2.01.       Amendments to Schedule 5.2.

(a)           The left hand column in the fourth row of the table in Schedule
5.2 to the Credit Agreement is hereby amended by adding the following at the end
thereof: “; provided that (x) with respect to the month ended May 31, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to July 31, 2007, and (y) with respect to the month ended June 30, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to August 10, 2007”.

(b)           The left hand column in the fifth row of the table in Schedule 5.2
to the Credit Agreement is hereby amended by adding the following at the end
thereof: “; provided that (x) with respect to the month ended May 31, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to August 10, 2007, and (y) with respect to the month ended June 30, 2007,
Borrowers shall deliver the required information and documents to Agent on or
prior to August 31, 2007”.


--------------------------------------------------------------------------------


2.02.       Amendments to Schedule 5.3.

(a)           The left hand column in the first row of the table in Schedule 5.3
to the Credit Agreement is hereby amended by adding the following at the end
thereof: “; provided, further, that (x) with respect to the month ended May 31,
2007, Borrowers shall deliver the required information and documents to Agent on
or prior to August 10, 2007, and (y) with respect to the month ended June 30,
2007, Borrowers shall deliver the required information and documents to Agent on
or prior to August 31, 2007”.

(b)           The left hand column in the third row of the table in Schedule 5.3
to the Credit Agreement is hereby amended by adding the following at the end
thereof: “; provided that with respect to fiscal year 2007, Borrowers shall
deliver the required information and documents to Agent on or prior to August
31, 2007”.

Section 3.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Fifth Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

3.01.       No Default.  At and as of the date of this Fifth Amendment and at
and as of the Effective Date and both prior to and after giving effect to this
Fifth Amendment, no Default or Event of Default exists and is continuing.

3.02.       Representations and Warranties True and Correct.  At and as of the
date of this Fifth Amendment and both prior to and after giving effect to this
Fifth Amendment, each of the representations and warranties contained in the
Credit Agreement and other Loan Documents is true and correct in all material
respects.

3.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Fifth Amendment and to
consummate the transactions contemplated hereby for itself and, in the case of
Administrative Borrower, on behalf of all of the other Borrowers, and (b) has
taken all action, corporate or otherwise, necessary to authorize the execution
and delivery of this Fifth Amendment and the consummation of the transactions
contemplated hereby for itself and, in the case of Administrative Borrower, on
behalf of all of the other Borrowers.

3.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Fifth Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or (d)
require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

2


--------------------------------------------------------------------------------


3.05.       Binding Effect.  This Fifth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 4.              Conditions.  This Fifth Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 4 (such date, the “Effective Date”):

4.01.       Execution of the Fifth Amendment.  Each of the parties hereto shall
have executed an original counterpart of this Fifth Amendment and shall have
delivered (including by way of telefacsimile or electronic mail) the same to
Agent.

4.02.       Amendment Fee.  Borrowers shall have paid to Agent, for the ratable
benefit of the Lenders, in immediately available funds an amendment fee equal to
$7,500.

4.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.

4.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

4.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

Section 5.              Miscellaneous.

5.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

5.02.       No Waiver; Reservation of Rights.  This Fifth Amendment is limited
as specified and the execution, delivery and effectiveness of this Fifth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this Fifth
Amendment to the contrary, Agent and the Lenders expressly reserve the right to
exercise any and all of their rights and remedies under the Credit Agreement,
any other Loan Document and applicable law in respect of any Default or Event of
Default.

3


--------------------------------------------------------------------------------


5.03.       References.

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Fifth Amendment and (ii) all of the terms and provisions of this Fifth Amendment
are hereby incorporated by reference into the Credit Agreement, as applicable,
as if such terms and provisions were set forth in full therein, as applicable.

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

5.04.       Governing Law.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.05.       Severability.  The provisions of this Fifth Amendment are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Fifth Amendment in any
jurisdiction.

5.06.       Counterparts.  This Fifth Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of this Fifth Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart.  A complete set of counterparts shall be lodged
with the Administrative Borrower, Agent and each Lender.

5.07.       Headings.  Section headings in this Fifth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Fifth Amendment for any other purpose.

5.08.       Binding Effect; Assignment.  This Fifth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Fifth Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

4


--------------------------------------------------------------------------------


5.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Fifth Amendment and any document required to be furnished
herewith.

5.10.       Integration.  This Fifth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

[Signature page follows]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

 



 

TRC COMPANIES, INC., a Delaware
corporation, as Administrative Borrower, on
behalf of itself and all other Borrower

 

 

 

 

 

 

 

 

By:

/S/ Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender

 

 

 

 

 

By:

/S/ Jason P. Shanahan

 

 

Name:

Jason P. Shanahan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

TEXTRON FINANCIAL
CORPORATION,
as a Lender

 

 

 

 

 

By:

/S/ Chris Grivakis  

 

 

Name:

Chris grivakis

 

 

Title:

 Senior Account Executive

 

[SIGNATURE PAGE OF FIFTH AMENDMENT]


--------------------------------------------------------------------------------